Slip Op. 16-3

               UNITED STATES COURT OF INTERNATIONAL TRADE

CC METALS AND ALLOYS, LLC, AND
GLOBE SPECIALTY METALS, INC.,

                       Plaintiffs,
                                                    Before: Leo M. Gordon, Judge
                  v.
                                                    Court No. 14-00202
UNITED STATES,

                       Defendant.

                                     OPINION and ORDER

[Final determination of sales not at less than fair value sustained in part and remanded in
part.]

                                                                 Dated: January 12, 2016

      William D. Kramer and Martin Schaefermeier, DLA Piper LLP (US), of Washington,
DC for Plaintiff CC Metals and Alloys, LLC and Globe Specialty Metals, Inc.

       Peter A. Gwynne, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for Defendant United States. With him on the
brief were Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, Reginald T. Blades, Jr., Assistant Director. Of counsel on the brief
was Devin S. Sikes, Senior Attorney, U.S. Department of Commerce, Office of the Chief
Counsel for Trade Enforcement and Compliance of Washington, DC.

       Sydney H. Mintzer and Jing Zhang, Mayer Brown LLP, of Washington, DC for
Defendant-Intervenors Kuznetsk Ferroalloys OAO, Chelyabinsk Electro-Metallurgical
Plant OAO and RFA International LP, Calgary (Kanada) Schaffausen.


       Gordon, Judge: This action involves the U.S. Department of Commerce’s

(“Commerce”) final negative determination in the less than fair value investigation of

ferrosilicon from the Russian Federation. See Ferrosilicon from the Russian Federation,
Court No. 14-00202                                                                   Page 2

79 Fed. Reg. 44,393 (Dep’t of Commerce July 31, 2014) (final LTFV determ.)

(“Final Determination”); see also Issues and Decision Memorandum for the Final

Determination of the Antidumping Duty Investigation of Ferrosilicon from the Russian

Federation,   A-821-820     (Dep’t   of   Commerce      July   24,   2014),   available    at

http://enforcement.trade.gov/frn/summary/russia/2014-18059-1.pdf (last visited this date)

(“Decision Memorandum”).

       Before the court is the USCIT Rule 56.2 motion for judgment on the agency record

of Plaintiffs CC Metals and Alloys, LLC, and Globe Specialty Metals, Inc. (“Plaintiffs”).

Pls.’ Br. in Supp. of Mot. for J. upon the Agency R. (Jan. 22, 2015), ECF No. 23 (“Pls.’

Br.”); see also Def.’s Resp. to Pl.’s Mot. for J. upon the Agency R. (Apr. 14, 2015), ECF

No. 38 (“Def.’s Resp.”); Br. of Def.-Intervenors in Opp. to Pls.’ Mot. for J. upon the Agency

R. (May 7, 2015) (“Def-Int.’s Resp.”); Pls.’ Reply Br. (May 29, 2015), ECF No. 49 (“Pls.’

Reply”). The court has jurisdiction pursuant to Section 516A(a)(2)(B)(iii) of the Tariff Act

of 1930, as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012),1 and 28 U.S.C. § 1581(c)

(2012).

       Plaintiffs challenge Commerce’s date of sale selection and model matching

analysis, as well as Commerce’s treatment of certain revenue and expenses. For the

reasons that follow, the court sustains Commerce’s determination in part and remands to

Commerce the warehousing and imputed credit expense issues for further consideration.




1
 Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of
Title 19 of the U.S. Code, 2012 edition.
Court No. 14-00202                                                             Page 3

                                I. Standard of Review

      The court sustains Commerce’s “determinations, findings, or conclusions” unless

they are “unsupported by substantial evidence on the record, or otherwise not in

accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i). More specifically, when reviewing

agency determinations, findings, or conclusions for substantial evidence, the court

assesses whether the agency action is reasonable given the record as a whole. Nippon

Steel Corp. v. United States, 458 F.3d 1345, 1350-51 (Fed. Cir. 2006). Substantial

evidence has been described as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” DuPont Teijin Films USA v. United States,

407 F.3d 1211, 1215 (Fed. Cir. 2005) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)). Substantial evidence has also been described as “something less than

the weight of the evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent an administrative agency’s finding from being

supported by substantial evidence.” Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620

(1966). Fundamentally, though, “substantial evidence” is best understood as a word

formula connoting reasonableness review. 3 Charles H. Koch, Jr., Administrative Law and

Practice § 9.24[1] (3d ed. 2015). Therefore, when addressing a substantial evidence

issue raised by a party, the court analyzes whether the challenged agency action “was

reasonable given the circumstances presented by the whole record.” 8A West’s Fed.

Forms, National Courts § 3:6 (5th ed. 2015).

      Separately, the two-step framework provided in Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837, 842-45 (1984), governs judicial review of
Court No. 14-00202                                                                  Page 4

Commerce's interpretation of the antidumping statute. See United States v. Eurodif S.A.,

555 U.S. 305, 316 (2009) (Commerce’s “interpretation governs in the absence of

unambiguous statutory language to the contrary or unreasonable resolution of language

that is ambiguous.”). And when reviewing Commerce’s interpretation of its regulations,

the court must give substantial deference to Commerce’s interpretation, Torrington Co. v.

United States, 156 F.3d 1361, 1363-64 (Fed. Cir. 1998), according it “‘controlling weight

unless it is plainly erroneous or inconsistent with the regulation,’” Thomas Jefferson Univ.

v. Shalala, 512 U.S. 504, 512 (1994) (citations omitted). See also Am. Signature, Inc. v.

United States, 598 F.3d 816, 827 (Fed. Cir. 2010) (citing Reizenstein v. Shinseki, 583
F.3d 1331, 1335 (Fed. Cir. 2009)) (explaining standard of review for agency

interpretations of its own regulations).

                                       II. Discussion

                                      A. Date of Sale

       In general “an antidumping analysis involves a comparison of export price or

constructed export price in the United States with normal value in the foreign market.”

19 C.F.R. § 351.401(a) (2015); see also 19 U.S.C. §§ 1677a, 1677b. The date of sale for

a respondent's home market sales is part of the normal value calculation. See 19 C.F.R.

§ 351.401(a), (i).

       During the proceeding, Commerce, consistent with its regulatory presumption,

selected invoice date as the date of sale for RFA International LP’s (“RFAI”) home market

sales, including RFAI’s “storage sales.” These “storage sales” are “bill-and-hold” type

transactions where RFAI’s affiliated producer Chelyabinsk Electrometallurgical Integrated
Court No. 14-00202                                                                Page 5

Plant Joint Stock Company (“CHEMK”) stores customers’ ferrosilicon after the invoice is

issued for delivery at a later date. Plaintiffs argue that Commerce should not have

selected the invoice date as the date of sale for these storage sales because of

differences between the ferrosilicon described in the invoices and the ferrosilicon CHEMK

delivered.

       Commerce “normally” uses invoice date as the date of sale. 19 C.F.R. § 351.401(i).

Commerce “may,” however, “use a date other than the date of invoice if [Commerce] is

satisfied that a different date better reflects the date on which the exporter or producer

establishes the material terms of sale.” Id. An interested party proposing something other

than invoice date must demonstrate that the material terms of sale were “firmly” and

“finally” established on its proposed date of sale. Antidumping Duties; Countervailing

Duties: Final Rule, 62 Fed. Reg. 27,296, 27,348-49 (Dep’t of Commerce May 19, 1997)

(“Preamble”); see generally Yieh Phui Enter. Co. v. United States, 35 CIT ___, ___, 791
F. Supp. 2d 1319, 1322-24 (2011) (describing in detail Commerce’s date of sale

regulation).

       Plaintiffs’ argument attacks the “virtual” nature of CHEMK’s storage sales. See

Pls.’ Br. at 6-12. CHEMK does not set aside particular ferrosilicon from its ongoing

production when it completes a storage sale. Instead, CHEMK virtually “reserves” orders

so that ferrosilicon meeting the customer’s specifications is available when the customer

requests delivery. Some physical differences between the “as invoiced” and “as delivered”

product can and do emerge because CHEMK and its customers specify only certain terms

when the sale is invoiced. These are typically “base weight” (the weight of silicon
Court No. 14-00202                                                                   Page 6

contained within the ferrosilicon), grade (based on silicon content by percent), price, and

size. Home Market Verification Report, 8-9 (Dep’t of Commerce May 22, 2014), CD 151

(“Verification Report”).2 Plaintiffs note that the CONNUMs for a significant number of the

“as delivered” storage sales differ from their “as invoiced” counterparts. Pls.’ Br. at 8-9.

Plaintiffs also argue that using invoice date artificially reduces RFAI’s normal value,

thereby lowering its overall margin.

         Problematically, Plaintiffs do not appear to understand the applicable standards

governing Commerce’s date of sale determinations. Plaintiffs never identify the date on

which Plaintiffs believe the material terms of sale are firmly and finally established. See

id. at 3-12. To prevail, Plaintiffs need to establish that Commerce erred by using invoice

date because the administrative record supports one and only one other date of sale on

which the material terms of sale are firmly and finally established. See Allied Tube &

Conduit Corp. v. United States, 24 CIT 1357, 1371-72, 127 F. Supp. 2d 207, 220 (2000)

(“Plaintiff, therefore, must demonstrate that it presented Commerce with evidence of

sufficient weight and authority as to justify its [date of sale] as the only reasonable

outcome.”). Here, CHEMK’s storage sales comprise numerous documents, addendums,

and circumstances other than mere issuance of an invoice. Commerce’s regulation

defaults to the invoice date precisely because this sort of complexity is prevalent in most

industries. Preamble, 62 Fed. Reg. at 27,348-49 (“[I]n most industries, the negotiation of

a sale can be a complex process . . . . In fact, it is not uncommon for the buyer and seller




2
    “CD” refers to a confidential document contained in the administrative record.
Court No. 14-00202                                                                    Page 7

themselves to disagree about the exact date on which the terms became final. However,

for them, this theoretical date usually has little, if any, relevance. From their perspective,

the relevant issue is that the terms be fixed when the seller demands payment . . . .”). By

failing to identify the date on which the material terms of sale are firmly and finally

established, Plaintiffs leave the court no option but to sustain Commerce’s choice of its

regulatory presumptive invoice date as the date of sale.

       With that said, the court does address some of Plaintiffs’ date of sale arguments

that are relied upon by Plaintiffs in their subsequent model match issue. Chief among

them is Plaintiffs’ argument about which terms are material. During the investigation

Commerce concluded (and Plaintiffs do not dispute) that the material terms of sale were

grade, price, base weight, and size. Decision Memorandum at 14 (listing grade, price,

and base weight as material terms); Verification Report at 8 (discussing size). Each of

these terms “are finalized” on CHEMK’s invoices. Id.; see also Def.’s Br. at 11-13

(summarizing specific examples on the record). With one exception discussed below

(size), these material terms did not change after invoicing. CHEMK’s storage agreements

explicitly stipulate “that the customer agrees to receive merchandise that was commingled

whilst in storage, as long as the merchandise it receives is the same grade, size, and

base quantity as invoiced.” Verification Report at 8-9. CHEMK’s customers paid for and

subsequently accepted later delivered merchandise despite some variances in physical

characteristics, but price, grade, and base weight remained the same, as did size, except

in a few instances (discussed below). Decision Memorandum at 14-15. The reasonable

conclusion, which Commerce reached, is that characteristics other than price, grade, size,
Court No. 14-00202                                                                 Page 8

and base weight are not material terms. Decision Memorandum at 17-22; Final Analysis

Memorandum, 2-4 (Dep’t of Commerce July 25, 2014), CD 162 (“Final Analysis

Memorandum”).

      Plaintiffs argue that “chemical composition” is also a material term. Plaintiffs

reference one confidential sale outside the period of review in which a customer made a

request regarding chemical composition. Plaintiffs also note that CHEMK issues

certificates detailing chemical composition before delivery. Pls.’ Br. at 10-12. There were

also other “rare[]” instances where customers specified maximum tolerances for elements

other than silicon. Verification Report at 9. Plaintiffs also argue that the number of

changes in the “product characteristics” after the invoice date demonstrate that the terms

of sale became finalized on some other date. Pls.’ Br. at 8, 15, 17-20. Despite changes

in chemical composition, however, all of CHEMK’s customers “received the identical

commercial grade of merchandise that was invoiced and eventually delivered without

incident.” Id. at 14-15. So as Commerce noted, whatever changes to “chemical

composition” occurred, they “were not commercially relevant because record evidence

shows that the customers paid for the merchandise and did not reject or return the

merchandise.” Id. at 14-15. This is an important, and ultimately decisive point.

      CHEMK did have a number of storage sales in which the size of ferrosilicon

changed between time of invoice and delivery. These sales represented a relatively small

portion of CHEMK’s storage sales, Final Analysis Memorandum at 2-4, and without a

more definitive quantification from Plaintiffs, the court, like Commerce, cannot identify

how Plaintiffs’ argument about the changes in size have any noticeable impact on the
Court No. 14-00202                                                                   Page 9

margin calculation. Decision Memorandum at 22 (“Petitioners have not provided any

alternative quantitative calculations showing exactly how using the ‘as delivered’ subset

of sales, accounting for 18 percent of those home market sales, in the margin calculation

program would have resulted in an affirmative determination.”). To reiterate again, the

court sustains Commerce’s reasonable selection, in accordance with its regulatory

presumption, of the invoice date as the date of sale.

                                   B. Model Matching

       Plaintiffs’ goal in challenging Commerce’s date of sale selection is to increase (or

at least alter) the universe of home market sales used to calculate RFAI’s margin. Pls.’

Br. at 3, 9. To that same end, Plaintiffs challenge Commerce’s model-matching analysis.

Specifically, Plaintiffs argue that Commerce’s use of the “as invoiced” product

characteristics of CHEMK’s home market storage sales instead of the “as delivered”

product characteristics deviates from past practice and is unreasonable.

       Commerce determines dumping margins by comparing export price or constructed

export price to normal value. Commerce sets normal value at “the price at which the

foreign like product is first sold . . . for consumption in the exporting country.” 19 U.S.C.

§ 1677b(a)(1)(B)(i). “[F]oreign like product” is either identical merchandise, similar

merchandise, or reasonable comparable merchandise. Id. § 1677(16); see Samsung

Elecs. Co. v. United States, 39 CIT ___, ___, 72 F. Supp. 3d 1359, 1376 (2015)

(summarizing the model matching provision). Where a given export sale lacks a

corresponding identical home-market sale, Commerce looks to similar merchandise.

Where an export sale lacks a corresponding identical or similar home market sale,
Court No. 14-00202                                                              Page 10

Commerce then turns to reasonably comparable merchandise. See id. The process by

which Commerce identifies “foreign like product” in accordance with the statute is called

“model-matching.” Koyo Seiko v. United States, 551 F.3d 1286, 1289 (Fed. Cir. 2008).

      “[A]n agency must either follow its own precedents or explain why it departs from

them.” See generally, 2 Richard J. Pierce, Administrative Law Treatise § 11.5, at 1037

(5th ed. 2010). Plaintiffs aver that Commerce departed from past practice by failing “to

make product comparisons based on the physical characteristics of the merchandise

actually delivered to the customer.” Pls.’ Br. at 13-14 (citing Stainless Steel Sheet and

Strip in Coils from France, 64 Fed. Reg. 30,820, 30,830 (Dep’t of Commerce June 8,

1999) (final LTFV determ.) (“SSSS from France”)). The court does not agree. Commerce

in SSSS from France noted that its practice is to use the product characteristics of

delivered merchandise over invoiced merchandise “in cases where the grades reported

in [specific CONNUM fields covering the grade of invoiced and delivered merchandise]

differ.” SSSS from France, 64 Fed. Reg. at 30,830 (emphasis added); see also Pls.’ Br.

at 14 (quoting the same language in SSSS from France). Commerce below reasonably

distinguished SSSS from France, explaining that the grade did not change between

invoicing and delivery for any of CHEMK’s storage sales. Commerce explained further

that, unlike SSSS from France, the differences in product characteristics here were not

“commercially relevant” since they involved immaterial terms like chemical composition

and total weight. Decision Memorandum at 22. Commerce’s use of the invoiced product

characteristics therefore did not run afoul of SSSS from France.
Court No. 14-00202                                                                  Page 11

       Plaintiffs’ substantial evidence challenge largely tracks their arguments in

opposition to Commerce’s date of sale selection. See Pls.’ Br. at 15-21. Plaintiffs highlight

what they allege is a significant number of post-invoice changes in characteristics that

they believe to be material, and argue that Commerce should have used the “as delivered”

product characteristics for model match. See id. Unfortunately for Plaintiffs, for the same

reasons described above, Commerce reasonably found that any differences between the

“as delivered” and “as invoiced” merchandise are not material. See Decision

Memorandum at 17-22. Plaintiffs have no good answer to the fact that CHEMK’s

Customers were invoiced, made payment, and then subsequently accepted the “as

delivered” merchandise (with whatever changes in characteristics), leading Commerce to

conclude that the “as delivered” merchandise was “commercially equivalent” to the “as

invoiced” merchandise. Id. at 21-22.

       Plaintiffs also failed to quantify the actual numerical effect of the small proportion

of sales in which one material characteristic (size) did change post-invoice. The court

notes that size, although a material term, ranked last in priority for the purposes of

comparison to U.S. sales on Commerce’s list of relevant physical characteristics.

Decision Memorandum for Preliminary Determination of the Antidumping Duty

Investigation of Ferrosilicon from the Russian Federation, A-821-820, at 12 (Dep’t of

Commerce       Mar.      4,    2014),     available     at    http://enforcement.trade.gov/

frn/summary/russia/2014-05251-1.pdf (last visited this date). The relative unimportance

of size for model-matching purposes weakens Plaintiffs’ position that using “as delivered”
Court No. 14-00202                                                                 Page 12

sales has a material effect on RFAI’s margin, which again, Plaintiffs failed to specifically

quantify. See Decision Memorandum at 22.

       The court therefore sustains Commerce’s use of “as invoiced” sales characteristics

in its model-matching analysis.

                         C. Warehouse Expense and Revenue

       As described above, RFAI’s affiliated producer CHEMK warehouses some

ferrosilicon at its production facility after completing a sale. Commerce found that

CHEMK’s warehousing produced both movement expenses deductible from normal value

and, to a greater extent, revenues that could increase normal value. In accordance with

its established practice, Commerce capped CHEMK’s warehousing revenue at the level

of warehousing expenses, resulting in no net effect on normal value. Decision

Memorandum at 26; see also Issues and Decision Memorandum for Final Results of

Antidumping Duty Administrative Review of Circular Welded Carbon Steel Pipes and

Tubes from Thailand, A-549-502, at 10-13 (Dep’t of Commerce Oct. 23, 2013), available

at http://enforcement.trade.gov/frn/summary/thailand/2014-25611-1.pdf (last visited this

date) (describing and applying movement expense capping practice). Plaintiffs challenge

Commerce’s deduction of CHEMK’s warehousing expense as inconsistent with law,

thereby indirectly challenging Commerce’s decision to cap CHEMK’s warehousing

revenue.

       The statute directs Commerce to deduct from normal value “the amount, if any, . .

. attributable to any costs, charges, and expenses incident to bringing the foreign like

product from the original place of shipment to the place of delivery to the purchaser.”
Court No. 14-00202                                                                 Page 13

19 U.S.C. § 1677b(a)(6)(B)(ii). Commerce’s regulations specify that movement expenses

include any transportation and other associated expenses, including “warehousing

expenses that are incurred after the merchandise leaves the original place of shipment.”

19 C.F.R. § 351.401(e)(2) (emphasis added). The “original place of shipment” is

“normally” the production facility. Id. § 351.401(e)(1). Plaintiffs argue that Commerce

violated the regulation because CHEMK incurred warehousing expenses before the

merchandise left the production facility.

       Commerce’s interpretation of its regulation is generally of controlling weight unless

it is plainly erroneous or inconsistent with the regulation. Auer v. Robbins, 519 U.S. 452,

461 (1997); Am. Signature, Inc. v. United States, 598 F.3d 816, 827 (Fed. Cir. 2010).

Commerce acknowledges that CHEMK incurred its on-site, post-sale warehousing

expenses before the goods left the production facility. Decision Memorandum at 26. The

regulation specifies that Commerce will deduct warehousing expenses that are incurred

“after” the merchandise leaves the production facility. 19 C.F.R. § 351.401(e). Commerce

explained that CHEMK’s on-site warehousing “qualif[ies] . . . as a movement-related

expense, because the Preamble states that the Department will deduct all movement

expenses (including all warehousing) that the producer incurred after the goods left the

production facility.” Decision Memorandum at 26 (referring to Antidumping Duties;

Countervailing Duties, 62 Fed. Reg. 27,296, 27,345 (Dep’t of Commerce May 19, 1997)

(final rule) (“Preamble”)) (emphasis added). Just like the regulation, the Preamble refers

to warehousing expenses incurred “after” goods have left the production facility. Id. And
Court No. 14-00202                                                                 Page 14

here the goods did not leave the production facility. Commerce’s application of its

regulation therefore appears inconsistent with both the regulation and the Preamble.

       Defendant’s counsel, for its part, explains that the on-site warehousing described

in the regulation and Preamble covers pre-sale warehousing, not CHEMK’s post-sale

warehousing at issue here. Def.’s Resp. at 30-31. Although, the regulation does not

specifically address whether such post-sale warehousing may qualify as a deductible

movement expense, the court cannot defer to the post hoc rationalizations of agency

counsel. Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168-69 (1962).

Commerce itself did not discuss the “post-sale” vs. “pre-sale” distinction. The court

therefore must remand this issue to Commerce for further consideration.

                              D. Imputed Credit Expenses

       Commerce adjusts normal value to account for differences in the circumstances of

sale in the United States and foreign markets. 19 U.S.C. § 1677b(a)(6)(C)(iii). Commerce

typically makes such an adjustment to account for differences in credit terms by

“imput[ing] a U.S. credit expense and a foreign market credit expense on each sale.”

Imputed Credit Expenses and Interest Rates (Dep’t of Commerce Feb. 23, 1998),

available at http://enforcement.trade.gov/policy/bull98-2.htm (last visited this date). “The

imputed credit expense represents the producer's opportunity cost of extending credit to

its customers. By allowing the purchaser to make payment after the shipment date,” on

either home market sales or U.S. sales, “the producer forgoes the opportunity to earn

interest on an immediate payment. Thus, the imputed credit expense reflects the loss

attributable to the time value of money.” Mitsubishi Heavy Indus., Ltd. v. United States,
Court No. 14-00202                                                               Page 15

23 CIT 326, 330, 54 F. Supp. 2d 1183, 1188 (1999), after remand, 24 CIT 275, 97 F.

Supp. 2d 1023 (2000), aff’d, 275 F.3d 1056 (Fed. Cir. 2001). Plaintiffs challenge the

interest rate Commerce selected to calculate RFAI’s home market imputed credit

expenses.

       Commerce’s announced policy is to select “a short-term interest rate tied to the

currency in which the sales are denominated” that is “base[d] . . . on the respondent’s

weighted-average short-term borrowing experience in the currency of the transaction.”

Import Administration Policy Bulletin 98.2: Imputed Credit Expenses and Interest Rates

(Dep’t of Commerce Feb. 23, 1998), available at http://enforcement.trade.gov/

policy/bull98-2.htm (last visited this date) (“Policy Bulletin 98.2”). “In cases where a

respondent has no short-term borrowings” in the same currency as its foreign

transactions, however, Commerce selects a proxy rate “on a case-by-case basis using

publicly available information, with a preference for published average short-term lending

rates.” Id.

       RFAI’s affiliated producer CHEMK used “factoring” arrangements to finance

receivables on home market sales denominated in rubles during the period of review.

Factoring is a recognized form of financing that involves the sale of receivables at a

discounted rate. Issues and Decision Memorandum for the Final Results of the

Antidumping Administrative Review of Welded Carbon Steel Standard Pipe and Tube

Products from Turkey, A-489-501, at 14 (Dep’t of Commerce Dec. 23, 2013), available at

http://enforcement.trade.gov/frn/summary/turkey/2013-31344-1.pdf (“Pipe and Tube from

Turkey Memorandum”). Despite these arrangements, however, RFAI reported in its
Court No. 14-00202                                                                    Page 16

Section B questionnaire response that CHEMK had no-short term borrowings in rubles.

As a consequence, Commerce selected Russian short-term interest rates described in a

publicly available source as a proxy for RFAI’s own short-term borrowing experience. See

Decision Memorandum at 27-29; see also Policy Bulletin 98.2.

       After the Preliminary Results but before verification, RFAI notified Commerce in a

“minor corrections” submission that it believed CHEMK’s factoring arrangements could

be used to derive a rate that more accurately described its short-term borrowing

experience. Decision Memorandum at 28-30; see, e.g., Pipe and Tube from Turkey

Memorandum at 14 (using respondent’s factoring arrangements to derive a rate “based

on the weighted-average interest rate paid by the [respondent] for short-term loans in the

currency of the sale” in accordance with Policy Bulletin 98.2). RFAI also provided

Commerce with a letter from a Russian bank describing the rates applicable to CHEMK’s

factoring arrangements in support of its position. Commerce accepted RFAI’s submission

as information that “corroborate[d], support[ed], or clarifie[d]” its initial Section B response

and verified that the supplied rates were accurate. Decision Memorandum at 30.

Commerce thereafter used an average of the rates applicable to the sales it verified as

the rate for RFAI’s imputed credit expenses. Id. at 32.

       Plaintiffs first argue that Commerce should have rejected RFAI’s minor corrections

submission because the interest rates it described constituted new information. The court

does not agree. Commerce’s established practice is to accept new information when it

“corroborates, supports, or clarifies information already on the record.” Ass'n of Am. Sch.

Paper Suppliers v. United States, 32 CIT 1196, 1217 (2008) (quoting CITIC Trading Co.
Court No. 14-00202                                                                  Page 17

v. United States, 27 CIT 356, 373 (2003)). Here, RFAI reported the existence of the

factoring arrangements with respect to certain sales in its original Section B questionnaire

response. As Commerce explained, “in reviewing [during verification] the payment details

of each sales trace where factoring occurred, the factoring arrangement with the customer

was an intrinsic detail of the actual payment for ferrosilicon purchases.” Decision

Memorandum at 30. Commerce therefore reasonably found that RFAI’s minor corrections

submission, which described interest rates intrinsic to the transactions it already reported,

“corroborate[d], support[ed], or clarifie[d]” information already on the record. See Decision

Memorandum at 30.

       Plaintiffs next argue that Commerce’s use of the factoring arrangements to derive

an interest rate for RFAI’s imputed credit costs is unreasonable because the factoring

rates represent “the short-term interest rates at which the bank was willing to loan money

to CHEMK’s customers, rather than the rate at which the bank would loan money to

CHEMK.” Pls.’ Br. at 32. The court again does not agree. Commerce’s announced

practice, which Plaintiffs do not challenge, is to use factoring arrangements as a source

for short term interest rates. As Commerce explained:

       An accurate measure of a company’s opportunity cost should include all of
       its sources of short-term funds, including factoring. Since factoring is a
       recognized method of financing receivables, the discount from face value
       can be used to establish credit expense. [Commerce] has previously
       recognized that factoring is a method of financing a receivable.

Decision Memorandum at 31 (quoting Pipe and Tube from Turkey Memorandum at 14);

see also Decision Memorandum for the Final Determination in the Less Than Fair Value

Investigation of Polyethylene Terephthalate Film, Sheet, and Strip (PET Film) from India,
Court No. 14-00202                                                                   Page 18

at    cmt.     8    (Dep’t     of   Commerce        May      6,    2002),     available    at

http://enforcement.trade.gov/frn/summary/india/02-12295-1.txt (last visited this date).

Commerce’s decision here to use CHEMK’s factoring arrangements to derive an interest

rate for RFAI’s imputed credit costs therefore reflects the routine and reasonable

application of its past practice.

       Finally, Plaintiffs argue that Commerce’s selection is inconsistent with Policy

Bulletin 98.2 because the rate is based on the simple average of the interest rates

applicable to the subset of transactions Commerce analyzed during verification rather

than a weighted average. Pls.’ Br. at 31; Pls.’ Reply at 15-17; see Policy Bulletin 98.2

(explaining that Commerce will select a rate “base[d] . . . on the respondent’s weighted-

average short-term borrowing experience in the currency of the transaction”). Commerce

announced its selection for the first time in the Decision Memorandum and other materials

released on the same day. See Decision Memorandum at 32 (citing Final Analysis Memo

(Dep’t of Commerce July 25, 2014), CD 162). CC Metal’s first opportunity to challenge

Commerce’s selection as inconsistent with Policy Bulletin 98.2 was in its brief before the

court. This means the agency has not had the opportunity to consider this argument in

the first instance. Defendant’s response presents the post hoc rationalizations of agency

counsel to which the court may not defer. See Burlington Truck Lines, 371 U.S. at 168-

69. There may be some merit in Plaintiffs’ contention: Commerce described its selection

as “the average of factoring-related interest rates that [it] verified,” which does not appear

to be a weighted average as described in Policy Bulletin 98.2. See Decision Memorandum

at 32; see also Def.’s Resp. at 36 (referring to the rate as a “simple average short term
Court No. 14-00202                                                                  Page 19

rate”). The court therefore remands for Commerce to consider Plaintiffs’ contention that

the selected rate is inconsistent with Policy Bulletin 98.2 because it is a simple average

rather than a weighted average.

                            E. Inbound Movement Expenses

       The statute permits Commerce to reduce constructed export price by “the amount,

if any, included in such price, attributable to any additional costs, charges, or expenses,

and United States import duties, which are incident to bringing the subject merchandise

from the original place of shipment in the exporting country to the place of delivery in the

United States.” 19 U.S.C. § 1677a(c)(2)(A). Commerce’s regulations explain further that,

if a party cannot report such expenses on a transaction-specific basis, Commerce “may

consider allocated expenses[,] . . . provided [Commerce] is satisfied that the allocation

method used does not cause inaccuracies or distortions.” 19 C.F.R. § 351.401(g)(1). A

party advancing an allocation method must demonstrate to Commerce’s satisfaction that

“the allocation is calculated on as specific a basis as is feasible” and that “the allocation

methodology used does not cause inaccuracies or distortions.” 19 C.F.R. § 351.401(g)(2).

       RFAI reported that it incurred certain movement expenses—sampling, brokerage

and handling, customs charges, and inland transport—incident to shipping ferrosilicon to

the United States (“U.S.”). RFAI also reported that it could not report those expenses on

a transaction-specific basis and proposed an allocation methodology that tied to the

quantity of ferrosilicon RFAI sold in the U.S. Commerce accepted RFAI’s methodology,

explaining that “RFAI reported in an as specific manner as it could” and because “there
Court No. 14-00202                                                                  Page 20

is nothing to indicate or support the conclusion that there are distortions or inaccuracies.”

Decision Memorandum at 36-37, 41-42.

       Plaintiffs challenge Commerce’s decision to accept RFAI’s methodology for

allocating movement expenses in calculating constructed export price. Specifically,

Plaintiffs argue that four different types of movement expenses should have been

allocated by the quantity of ferrosilicon RFAI shipped to the U.S. during the POR rather

than the quantity of ferrosilicon RFAI sold in the U.S. during the POR. According to

Plaintiffs, RFAI’s methodology produces inaccuracies and distortions, and is not “as

specific as possible.” Pls.’ Br. at 37-39.

       In the court’s view, Commerce’s acceptance of RFAI’s allocation methodology over

Plaintiffs’ proposed alternative was reasonable. Plaintiffs contend that RFAI’s

methodology “is distortive because it understates the amounts of the expenses actually

incurred.” Pls.’ Br. at 37. Plaintiffs do not, however, support this contention with anything

other than the unremarkable observation that their preferred denominator is smaller than

that used in RFAI’s allocation methodology. Are there inaccuracies in RFAI’s reported

sales volume? Are there discrepancies between the results of RFAI’s allocation

methodology and other data on the record? Apparently not, as Commerce noted.

Decision Memorandum at 41 (“[T]here is nothing to indicate or support the conclusion

that there are distortions or inaccuracies” in RFAI’s allocation methodology.).

       As to Plaintiffs’ preferred allocation methodology, Commerce verified that RFAI

assigned lot numbers to bulk shipments of ferroalloy (not just ferrosilicon) from the third

country to the United States and generated new lot numbers once the ferroalloy products
Court No. 14-00202                                                               Page 21

(including ferrosilicon) reached the United States port, such that the lot numbers created

in the third country are no longer relevant for the final sale to the U.S. customer.

Consequently, as Commerce explained, the four movement expenses at issue “do not

correspond, by discrete lot number, to the quantity of merchandise that shipped from the

intermediary warehouse[e] during the [period of investigation].” Decision Memorandum at

36, 41. Put more simply, RFAI’s books and records did not tie these four movement

expenses to the quantity shipped during the period of investigation. Commerce also

explained that Plaintiffs’ preferred methodology would itself cause inaccuracies and

distortions because RFAI shipped its ferrosilicon along with non-subject ferroalloy

products. Decision Memorandum at 41. Because Plaintiffs’ methodology did not tie to

RFAI’s books and records and had the potential to cause inaccuracies and distortions,

Commerce reasonably concluded that RFAI’s allocation was “as specific as RFAI was

able to provide.” See id. at 36-37, 41-42.

       The court therefore sustains Commerce’s decision to accept RFAI’s movement

expense allocation methodology.

                                     III. Conclusion

       In accordance with the foregoing, it is hereby

       ORDERED that Commerce’s Final Determination is sustained with respect to the

date of sale, model matching, and inbound movement expense issues; it is further

       ORDERED that this action is remanded to Commerce to clarify or reconsider, as

appropriate, the warehousing expense and imputed credit expense issues; it is further
Court No. 14-00202                                                           Page 22

       ORDERED that Commerce shall file its remand results on or before

March 14, 2016; and it is further

       ORDERED that, if applicable, the parties shall file a proposed scheduling order

with page limits for comments on the remand results no later than seven days after

Commerce files its remand results with the court.



                                                         /s/ Leo M. Gordon
                                                       Judge Leo M. Gordon


Dated: January 12, 2016
       New York, New York